DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on January 25, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are currently pending and have been examined. Claims 3, 6, 8-20, 23, 26, 28, 31, and 32 have been canceled. Claims 1, 21, and 29 have been amended.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 21 and 29, recite the steps of: accessing content for a product, the content comprising text within at least two different fields of a page that is displayed to convey information about the item; identifying individual words in  the text in the at least two different fields; for each field of the page, retrieving a single weight assigned to the field and applying the single weight separately to each identified  individual that appears in the field; for each individual word, summing the weights assigned to each field the word appears in to form a total weight for the word for the product; generating a product vector from the words and the total weights, where each word provides a respective dimension of the product vector and the total weight for each word provides  a weight for the word's respective  dimension; waits to receive an indication that a user interacted with a page; placing the products in an ordered list based on the product vectors and the received indication that the user interacted with the page and storing the ordered list in a user record designated for the user.. 
The steps discussed above relate to mental processes, particularly concepts performed in the human mind. The Examiner respectfully argues that the steps of accessing content for a product; forming individual tokens from the text in the at least two different fields; retrieving a single weight assigned to the field and applying the single weight separately to each of a plurality of formed individual tokens that appear in the field; generating a product vector from the text tokens and weights; placing the products in an ordered list based on the product vectors and the received indication that the user interacted with the page and storing the ordered list in a user record designated for the user are the observation and evaluation of information.  The Examiner respectfully argues that the human mind is able to perform these processes, particularly with using mathematics and physics. 
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps via server executing an instruction that waits, a webpage, a user interface, and a memory -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 11, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are directed to an abstract idea. 
Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claims 1, 21, and 29 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  As asserted supra, taking the claim elements separately, the technical elements of performing the steps via server executing an instruction that waits, a webpage, a user interface, and a memory -- merely implements the abstract idea on a computer environment.  Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2357 (2014).  
The Examiner further argues that waiting to receive an indication that a user interacted with a page may be done by the human mind, as a person may wait for such an indication (in order to gather more information for analysis or to perform actions at the appropriate time).
For all the reasons set forth supra, the previous rejections of claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 under 35 USC 101 are maintained.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, ie, process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (ie, law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1, 2, 4, 5, and 7 are directed to a process; claims 21, 22, 24, 25, and 27 are directed to a machine; and claims 29 and 30 are directed to a manufacture.
Claim 1, and similarly claims 21 and 29, recite the steps of: accessing content for a product, the content comprising text within at least two different fields of a page that is displayed to convey information about the item; identifying individual words in  the text in the at least two different fields; for each field of the page, retrieving a single weight assigned to the field and applying the single weight separately to each identified  individual that appears in the field; for each individual word, summing the weights assigned to each field the word appears in to form a total weight for the word for the product; generating a product vector from the words and the total weights, where each word provides a respective dimension of the product vector and the total weight for each word provides  a weight for the word's respective  dimension; 
These claims relate to mental processes, particularly concepts performed in the human mind, such as observation and evaluation.  
	The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps via server executing an instruction that waits, a webpage, a user interface, and a memory -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
	The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are directed to an abstract idea. 
	The Examiner notes that the technical elements of performing the steps via server executing an instruction that waits, a webpage, a user interface, and a memory merely applies the abstract idea on a computer environment.
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


Claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nuckolls (US PGP 2016/0070803) in view of Li (US PGP 2015/0019640) in view of Lee (US Pat No 8,589,399).

As per claim 1, Nuckolls teaches [a] computer-implemented method comprising:
accessing web page content for a product, the web page content comprising text within at least two different fields of a web page that is displayed to convey information about the product; (Nuckolls: Para [0042] (For each product listed in the product database 34 (FIG. 6, block 97), the conceptual document selection engine 94 identifies a set of target conceptual documents 98 on one or more networks 100 (e.g., the internet) that relate to the product. This process typically involves targeting a particular product market to be conceptually searched (e.g., movies or books), and collecting textual documents relating to the target product market. The collected documents may include: objective descriptions of target products; user and critical reviews of the target products; and technical specifications of the target products.))
identifying individual words in the text in the at least two different fields; (Nuckolls: Para [0046] (As explained in detail below, the determination of the target and search word vectors is based on identification of word-based elements of the respective multi-document compilations in a name dictionary 120, a weighted phrase dictionary 122, and a weighted word dictionary 124.); Para [0049]-[0053] (In some examples, the process of determining the target and search vectors involves, for each of the respective conceptual documents: identifying names corresponding to names in a names dictionary comprising names of famous people, places, and events; identifying word sequences corresponding to phrases in a phrase dictionary and assigning to the identified phrases respective weights specified in the phrase dictionary; and identifying individual words corresponding to words in a word dictionary and assigning to the individual words respective weights specified in the word dictionary.); Para [0057]-[0061]; Para [0065]-[0073])
for each field of the web page, retrieving a single weight assigned to the field and applying the single weight separately to each identified individual word that appears in the field; (Nuckolls: Para [0049]-[0050] (In accordance with the method of FIG. 7, for each of multiple target products, the product recommendation service selects target conceptual documents relating to the target product (FIG. 7, block 130), and determines from the selected target conceptual documents a respective target vector comprising one or more target word groups, each target word group comprising multiple word-based elements of the target conceptual documents and a weight assigned to the target word group (FIG. 7, block 132.); Para [0053]-[0054]; Para [0057]-[0061]; Para [0065]-[0073]); Fig. 3A-4; Para [0034]-[0038])
generating a product vector from the words and the total weights, where each word provides a respective dimension of the product vector and the total weight for each word provides a weight for the words respective dimension; (Nuckolls: Para [0049]-[0050] (For each of multiple search concepts, the product recommendation service chooses search conceptual documents relating to the search concept (FIG. 7, block 134), and ascertaining from the chosen search conceptual documents a respective search vector comprising search word groups, each search word group comprising multiple word-based elements of the search conceptual documents and a weight assigned to the search word group (FIG. 7, block 136)); Para [0053]-[0054]; Para [0065]-[0073])
a server executing an instruction that waits to receive an indication that a user interacted with a web page; and (Nuckolls: Figs 4-6; Para [0029] (The product provider 18 includes at least one server network node 30 that includes a product recommendation and provision application 32 that hosts a product recommendation and provision service.); Para [0034]-[0039] (The user interface 60 also includes a Product Category dropdown menu 66 that allows the user to optionally select a product category from a predetermined set of product categories (e.g., movies, music, news, books, research articles, web pages, search queries, social tags, restaurants, and descriptions of persons on online dating platforms. As the user enters text into the text input box 62, the product recommendation service automatically matches the user input to concepts (FIG. 2, block 52). As explained in detail below, in some examples, each concept is associated with a respective concept tag (e.g., a concept title), a respective concept rating, a respective set of target products, and for each target product in the respective set a respective match score corresponding to degree of match between the target product and the respective concept.))
placing the products in an ordered list based on the product vectors and the received indication that the user interacted with the web page and storing the ordered list in memory in a . . . record . . . (Nuckolls: Figs 4-6; Para [0034]-[0039] (The user interface 60 also includes a Product Category dropdown menu 66 that allows the user to optionally select a product category from a predetermined set of product categories (e.g., movies, music, news, books, research articles, web pages, search queries, social tags, restaurants, and descriptions of persons on online dating platforms. As the user enters text into the text input box 62, the product recommendation service automatically matches the user input to concepts (FIG. 2, block 52). As explained in detail below, in some examples, each concept is associated with a respective concept tag (e.g., a concept title), a respective concept rating, a respective set of target products, and for each target product in the respective set a respective match score corresponding to degree of match between the target product and the respective concept.  The product recommendation service displays the content tags that are associated with respective ones of the concepts, sorted by their associated concept ratings (FIG. 2, block 54)); Para [0038] (FIG. 4 shows an example of a data structure 80 that stores associations between search concepts and respective target products.); Para [0047] (For each concept in the concept database 36, the conceptual mapping engine 96 compares the search word vector and respective ones of the target word vectors to associate the concept with target products and 
As established supra, Nuckolls teaches storing the ordered list in memory in a . . . record . . . (Nuckolls: Para [0038]; [0047]; [0055]; Claims 16-17).  Nuckolls, however, does not explicitly disclose that the record is a user record. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Li teaches storing the ordered list in memory in a user record designated for the user (Li: Para [0035] (Based on the calculated ratings functions, social-networking system 160 may then rank the concepts with respect to each user based on the scores and store the ranking (e.g., a list of 50 top-ranked concept-profile pages) for the each user.)
This known technique is applicable to the method of Nuckolls as they both share characteristics and capabilities, namely, they are directed to storing ordered lists. 
Li would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Li to the teachings of Nuckolls would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user record features into similar methods.  Further, applying the user record designated for the user to the record of Nuckolls would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a personalized set of content objects to display to a user (Li: Para [0002]-[0003], [0035]).
Nuckolls/Li do not explicitly state the following known technique which is taught by Lee:  
for each individual word, summing the weights assigned to each field the word appears in to form a total weight for the word for the product; (Lee: Col, 13; Lns. 31-63 (At 308, each of the candidate terms in the one or more resources are weighted based on a source of each resource that included one or more instances of the candidate term and the relative frequency of the candidate terms in the one or more resources to the frequency of the candidate terms in the selected subset of resources. For example, a greater weight can be assigned to candidate terms that appear in certain types of resources or that come from particular sources. In addition, assigning weights based on the relative frequency can be performed to assign a greater weight to candidate terms that appear with greater relative frequency in the one or more resources than in the identified subset of resources and a lesser weight (or elimination) of terms that appear with lesser relative frequency (i.e., which may be indicative that the term is relatively common for the particular category). Assigning weights based on frequency can also be based on the number of sources that include the candidate term (e.g., assigning a greater—or lesser—weight to a candidate term that appears in a large number of different resources or different sources relative to a candidate term that includes the same total number of appearances but that appears in a smaller number of different resources or resource sources). Other factors may be used to calculate a term weight. Factors that are found, for example through empirical or analytical study, to be correlated with useful representative terms may be used to increase the weight assigned to candidate terms, and factors shown to be correlated with unusual representative terms may be used to decrease the weight assigned to candidate terms.))
Nuckolls/Li as they both share characteristics and capabilities, namely, they are directed to assigning weights to terms. 
One of ordinary skill in the art would have recognized that applying the known technique of Lee would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Lee to the teachings of Nuckolls/Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such summing weight features into similar methods.  Further, applying the for each individual word, summing the weights assigned to each field the word appears in to form a total weight for the word for the product to the weights of Nuckolls/Li would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for useful intelligence about the concepts (Lee: Col. 1; Lns. 10-30).

As per claim 2, Nuckolls/Li/Lee teach wherein the product vector further comprises additional dimensions taken from attributes of the product stored separately from the web page. (Nuckolls: Para [0042] (Additional supporting text also may be generated if the collected documents are deemed to be incomplete or otherwise insufficient.)

As per claim 4, Nuckolls/Li/Lee teach wherein fields that contain information that is more specific to the product have larger weights than fields that contain information that is more generic. (Nuckolls: Para [0059] (If words are used commonly, they are weighted lower; if they are rare they are weighted higher.)

As per claim 5, Nuckolls/Li/Lee teach wherein a title field has a larger weight than a product description field. (Nuckolls: Fig. 3C, Para [0037] (In the illustrated example, the user has selected the “Movies” product category from the Product Category dropdown menu 66, and the product recommendation service has matched the input text “frid” to the following sorted list of concept movie titles 68: Friday the 13th Part 2; Friday the 13th; His Girl Friday; Friday Night Lights; Friday the 13th Part 3; and Freaky Friday. Referring to FIG. 3C, the user interface 60 presents a sorted list of target movies 70 

As per claim 7, Nuckolls/Li/Lee teach wherein using the weights to provide a weight for a dimension comprises reducing the weights of tokens that are common in a language. (Nuckolls: Para [0059]-[0060] (If words are used commonly, they are weighted lower; if they are rare they are weighted higher.)

As per claims 21, 22, 24, 25, and 27, these claims are substantially similar to claims 1, 2, 4, 5, and 7, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 29 and 30, these claims are substantially similar to claims 1 and 2 respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625